—In a claim to recover damages for wrongful death, the claimant appeals from a judgment of the Court of Claims (Ruderman, J.), dated July 17, 1998, which, after a nonjury trial, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The court’s finding that any negligence on the part of the defendant was not the proximate cause of the decedent’s injuries is supported by a fair interpretation of the evidence and should not be disturbed. Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.